NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 27 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL DIPIETRO,                                No.   14-16913

                  Petitioner - Appellant,         D.C. No.
                                                  2:14-cv-00502-DGC
   v.

 FIRST ALLIED SECURITIES, INC.,                   MEMORANDUM*

                  Respondent - Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                       Argued and Submitted October 17, 2016
                             San Francisco, California

Before: GRABER and MURGUIA, Circuit Judges, and BENNETT,** District
Judge.

        Michael DiPietro appeals the district court’s order denying DiPietro’s

petition to vacate or modify the arbitration award and confirming the arbitration

award. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
district court’s decision to confirm an arbitration award. New Regency Prods., Inc.

v. Nippon Herald Films, Inc., 501 F.3d 1101, 1105 (9th Cir. 2007). We affirm for

the reasons stated by the district court in its Order filed on October 1, 2014.

      AFFIRMED.




                                           2